DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.

Reasons for Allowance
	Claim 26, and those depending therefrom, including claims 27-31, is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Schneider (US-2015/0053530) fails to anticipate or render obvious “changing at least one of the plurality of processing lines of the overall process sequence to at least one new processing line if the examination indicates that processing should be performed on a different processing line for performance of the overall process sequence with a modified set of processing lines.”  The prior art of Schneider merely reads the processing plans and routes the lens through the system according to its assignment.  While the assignment can be updated to reflect the processing that has been performed, there would not be a “changing at least one of the plurality of processing lines of the overall process sequence to at least one new processing line” as claimed.  
Claim 32, and those depending therefrom, including claims 33-35, is allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 36 is allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of Schneider (US-2015/0053530) fails to anticipate or render obvious “changing a processing line assignment to a new processing line assignment if the examining of the assignment indicates that processing should be performed on a different processing line for performance of said jobs of the overall process sequence with a modified processing line assignment.”  The prior art of Schneider merely reads the processing plans and routes the lens through the system according to its assignment.  Therefore the prior art of Schneider would not have a modified processing line assignment as claimed.  
Claim 38, and those depending therefrom including claims 39-44, 46-48, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Schneider (US-2015/0053530) fails to anticipate or render obvious “wherein the processing line assignment is replaced by a new assignment if required as a result of said examining of the assignment for performance of the overall process sequence with a modified set of processing apparatus.”  The prior art of Schneider merely reads the processing plans and routes the lens through the system according to its assignment.  While the assignment 
Claim 45 is allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of Schneider (US-2015/0053530) fails to anticipate or render obvious “wherein the system control or the processing line has means for examining the assignment of eyeglass lenses to be processed after or before each processing by a selected processing apparatus or before each conveying of eyeglasses lenses to the selected processing apparatus, and for replacing selected processing apparatus in the overall process sequence with another processing apparatus if required” as claimed.  The prior art of Schneider merely reads the processing plans and routes the lens through the system according to its assignment.  Therefore, there would be no replacing selected processing apparatus in the overall process sequence with another processing apparatus” as now claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723